United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Manchester, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0299
Issued: June 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2018 appellant filed a timely appeal from a September 28, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish left wrist carpal
tunnel syndrome causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 28, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 12, 2018 appellant, then a 23-year-old city carrier assistant, filed an occupational
disease claim (Form CA-2) alleging that she sustained carpal tunnel syndrome due to factors of
her federal employment. She noted that she first became aware of her claimed condition on July 2,
2018 and explained that she did not inform the employing establishment within 30 days after she
realized her disease’s relationship to her federal employment because she was initially instructed
by her physician to treat her wrist condition with a brace and ibuprofen, and over the course of
such treatment she realized that her wrist was not healing. On the reverse side of the claim form,
the employing establishment noted that appellant first received medical care and reported her
condition to her supervisor on July 2, 2018 and that she stopped work and was last exposed to
conditions alleged to have caused her disease on July 2, 2018.
In a report dated December 6, 2017, Dr. Ryan Kramer, a Board-certified family
practitioner, diagnosed bilateral carpal tunnel syndrome.
In a report dated July 2, 2018, Elizabeth Nigrello, a physician assistant, examined appellant
and diagnosed acute left wrist pain.
Appellant submitted an unsigned hospital report dated July 2, 2018, received by OWCP on
July 12, 2018, in which the author diagnosed carpal tunnel syndrome and referred her to an
orthopedic surgeon for a follow-up.
In a personal statement dated July 2, 2018, appellant indicated that she was diagnosed with
carpal tunnel syndrome in January 2018 and was asked to sleep with a brace on both wrists. She
noted that on July 1, 2018, while at home, her wrists became swollen and painful. Appellant did
not perform parcel deliveries at work that day.
In a letter dated July 12, 2018, the employing establishment challenged appellant’s claim
contending that she failed to establish fact of injury and causal relationship.
In a development letter dated July 17, 2018, OWCP advised appellant of the factual and
medical deficiencies of her claim. It provided a questionnaire for her completion to establish the
employment factors alleged to have caused or contributed to her medical condition and requested
a medical report from her attending physician explaining how and why her federal work activities
caused, contributed to, or aggravated her medical condition. OWCP afforded appellant 30 days to
submit the necessary evidence.
In a separate development letter dated July 17, 2018, OWCP requested that the employing
establishment submit comments from a knowledgeable supervisor on the accuracy of her
statements, a description of the tasks she performed that involved repetitive hand and wrist
movements, and a description of the specific work area which she indicated led to the development
of her claimed condition.
OWCP continued to receive medical evidence. In a duty status report (Form CA-17) dated
July 6, 2018, Dr. Courtney Arrington, a Board-certified family practitioner, diagnosed carpal
tunnel syndrome and left wrist pain. She indicated that appellant could resume full-time
employment on August 2, 2018 with restrictions.
2

In an attending physician’s report (Form CA-20) dated July 24, 2018, Dr. Arrington
diagnosed carpal tunnel syndrome. She checked a box marked “yes” when asked whether
appellant had any history or evidence of concurrent or preexisting injury or disease. Dr. Arrington
also checked a box marked “yes” when asked if she believed that appellant’s condition was caused
or aggravated by her employment activities, and noted that her condition resulted from repetitive
pushing, pulling, and carrying. She related that she was unsure whether appellant could resume
regular work, and indicated that appellant may only intermittently lift one-pound.
By decision dated September 28, 2018, OWCP denied appellant’s claim, finding that the
evidence submitted was insufficient to establish that her diagnosed medical condition was causally
related to the accepted factors of her federal employment. It concluded, therefore, that she had not
met the requirements to establish an employment-related injury or condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.8 Rationalized medical opinion evidence is medical evidence which includes a
3

Supra note 1.

4

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron,41 ECAB 153 (1989).
5
S.C., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

S.C., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

C.D., Docket No. 17-2011 (issued November 6, 2018); Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

M.B., Docket No. 17-1999 (issued November 13, 2018).

3

physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish left wrist carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
In his December 6, 2017 report, Dr. Kramer simply diagnosed bilateral carpal tunnel
syndrome, however, he did not opine as to the cause of appellant’s condition. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.10
Appellant also submitted a Form CA-17 dated July 6, 2018 and a Form CA-20 dated
July 24, 2018 from Dr. Arrington who diagnosed carpal tunnel syndrome. In the Form CA-17
Dr. Arrington did not address causal relationship between the carpal tunnel syndrome and factors
of appellant’s federal employment. As such, her report is of no probative value on the issue of
causal relationship.11
In the Form CA-20, Dr. Arrington checked a box marked “yes” when asked if she believed
that appellant’s condition was caused or aggravated by her employment activities, and noted that
her condition resulted from repetitive pushing, pulling, and carrying. The Board has checked a
box marked “yes” in a form report, without additional explanation or rationale, is insufficient to
establish causal relationship.12 In addition, while Dr. Arrington opined as to the cause of
appellant’s condition, her conclusory opinion is insufficiently rationalized. The Board has held
that a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how a given medical condition/disability was related to employment
factors.13 For the foregoing reasons, Dr. Arrington’s reports are insufficient to establish
appellant’s claim.
Appellant submitted a July 2, 2018 report from Ms. Nigrello, a physician assistant, who
diagnosed acute left wrist pain. The Board has held that medical reports signed solely by a
physician assistant are of no probative value as a physician assistant is not considered a physician

9

M.L., Docket No. 18-1605 (issued February 26, 2019).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

Id.

12

S.C., supra note 4; see Barbara J. Williams, 40 ECAB 649, 656 (1989).

13

S.C., id.; see Y.D., Docket No. 16-1896 (issued February 10, 2017).

4

as defined under FECA and therefore is not competent to provide a medical opinion.14 Therefore,
Ms. Nigrello’s report has no probative value.
OWCP also received an unsigned hospital report dated July 2, 2018, in which the author
diagnosed carpal tunnel syndrome, and referred appellant to an orthopedic surgeon for a followup. The Board has held that a report that bears an illegible signature cannot be considered
probative medical evidence because it lacks proper identification.15 Thus, this report has no
probative value.
As there is no rationalized medical evidence of record explaining how appellant’s
employment duties caused or aggravated her carpal tunnel syndrome, appellant has not met her
burden of proof to establish that her left wrist carpal tunnel syndrome was causally related to
factors of her federal employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left wrist carpal
tunnel syndrome causally related to the accepted factors of her federal employment.

14

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). T.K., Docket No. 19-0055 (issued
May 2, 2019) (physician assistants are not considered physicians under FECA).
15
K.C., Docket No. 18-1330 (issued March 11, 2019); see R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734
(2006); Richard J. Charot, 43 ECAB 357 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

